DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 04/15/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022, 07/19/2021, 04/15/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removing the optical film from the encapsulation layer; and laminating a touch screen panel and a cover window on the encapsulation layer” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OPTICAL FILM HAVING ANTISTATIC LAYERS, OPTICAL FILM PREPARATION METHOD AND ORGANIC LIGHT-EMITTING ELECTRONIC DEVICK PREPARATION METHOD
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the first to fourth antistatic layers each have a thickness of greater than or equal to 10 nm and less than or equal to 400 nm.” Although, it is understood the claim is referring to each of the first antistatic layer, the second antistatic layer, the third antistatic layer and the fourth antistatic layer as each having a thickness of greater than or equal to 10 nm and less than or equal to 400 nm, the office suggests amending the claim to refer to each of . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

a. Claim 1 recites the limitation "first antistatic layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
b. Claim 1 recites the limitation "third antistatic layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 2 recited the limitation “one or more layers of the first to fourth antistatic layers comprise a conductive material.” It is unclear if the claim is stating that each of the first antistatic layer, second antistatic layer, third antistatic layer and fourth antistatic layer each comprise one or more layers of conductive material? Or if the claim is intending to say that either of the first antistatic layer, second antistatic layer, third antistatic layer and fourth antistatic layer may comprise a conductive material?
d. Claim 4 recites the limitation "peel strength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 4 recites the limitation “peel strength of the silicone-based adhesive layer for glass measured...” It is unclear if the silicone-based adhesive layer is attached to a glass? Or if the silicone-based adhesive layer further comprises a glass material composition?
f. Claim 5 recites the limitation “a wetting time of the silicone-based adhesive layer for glass...” It is unclear if the silicone-based adhesive layer is attached to a glass? Or if the silicone-based adhesive layer further comprises a glass material composition?
g. Claim 7 recites the limitation "second antistatic layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
h. Claim 7 recites the limitation "the surface facing the base film of the second antistatic layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
i. Claim 8 recites the limitation "peel strength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
j. Claim 8 recites the limitation “peel strength of the silicone-based adhesive layer for glass measured...” It is unclear if the silicone-based adhesive layer is attached to a glass? Or if the silicone-based adhesive layer further comprises a glass material composition?
k. Claim 9 recites the limitation “a wetting time of the silicone-based adhesive layer for glass...” It is unclear if the silicone-based adhesive layer is attached to a glass? Or if the silicone-based adhesive layer further comprises a glass material composition?
l. Claim 11 recites the limitation "first antistatic layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
m. Claim 12 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the 
m. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (PG Pub 2011/0014443; hereinafter Yokoi) and Yamagata et al. (PG Pub 2014/0295183; hereinafter Yamagata).

    PNG
    media_image1.png
    266
    581
    media_image1.png
    Greyscale

Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1 provided above, Yokoi teaches an optical film 1 comprising: 
a base layer 3,5 comprising: a base film 3, a first antistatic layer 5 (annotated “5; 1st antistatic layer” in Fig. 1 above), a second antistatic layer 5 (annotated “5; 1st antistatic layer” in Fig. 1 above), each provided on opposing surfaces of the base film (see Fig. 1); and 
an adhesive layer 7 provided on a surface (annotated “a surface” in Fig. 1 above) opposite to the surface facing the base film of the second antistatic layer (see Fig. 1).  


    PNG
    media_image2.png
    206
    463
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Yamagata teaches a pressure-sensitive adhesive sheet 10 (para [0035-0336]) comprising: a silicone-based adhesive 12 (para [0035-0038]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of Yokoi’s adhesive layer comprise a silicone-based adhesive, as taught by Yamagata, for the purpose of choosing a suitable and well recognized adhesive material composition “which is capable of preventing electrification at the time of peeling off of a non-antistatic treated adherend and suppressing peeling electrification voltage” (para [0016]).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1 provided above, in the combination of Yokoi and Yamagata, Yamagata teaches	 peel strength of the silicone-based adhesive layer for glass measured at a peel angle of 180°(para [0256-0267]; “peeling off adhesive strength test performed under the conditions in which the sheet is peeled off at a tensile speed of 0.3 m/min (low speed) and a peeling angle of 180.degree”) and a peel rate of 0.3 m/min (para [0257-0267]).
Yamagata teaches the claimed switching materials. The recitations to a peel strength “is greater than or equal to 0.5 gf/in and less than or equal to 7 gf/in” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the See MPEP 2112.01 (I).
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1 provided above, in the combination of Yokoi and Yamagata, Yamagata teaches	 a wetting time of the silicone- based adhesive layer for glass is longer than or equal to 1 second and shorter than or equal to 4 seconds.  
Yamagata teaches the claimed silicone-based adhesive layer. The recitations to “a wetting time of the silicone- based adhesive layer for glass” of the silicone-based adhesive layer are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., wetting time) are presumed inherent. See MPEP 2112.01 (I).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1 provided above, in the combination of Yokoi and Yamagata, Yamagata teaches a peeling static voltage of the silicone-based adhesive layer 
Yamagata teaches the claimed silicone-based adhesive layer. The recitations to “a peeling static voltage” of the silicone-based adhesive layer are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., peeling static voltage) are presumed inherent. See MPEP 2112.01 (I).
	
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yasui et al. (PG Pub 2020/0307155) teaches a double-sided pressure-sensitive-adhesive-layer-attached polarizing film in which a pressure-sensitive adhesive layer is provided on both surfaces of a polarizing film which is nearest to a viewer-side of an image display device among at least one polarizing film used in the device.
	b. Nishikawa et al. (PG Pub 2017/0157906) teaches a laminate film including a barrier film and an adhesion-enhancing layer formed on the barrier film.
	c. Yasui et al. (PG Pub 2016/0185083) teaches a pressure-sensitive-adhesive-layer-attached polarizing film.
	d. Tanaka et al. (PG Pub 2016/0017193) teaches a double-sided pressure-sensitive adhesive tape.
	e. Suh et al. (PG Pub 2009/0017249) teaches an antistatic tapes and method for producing thereof.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a base layer comprising a base film, first antistatic layer and a second antistatic layer each provided on opposing surfaces of the base film; a protective layer comprising a protective film, third antistatic layer and a fourth antistatic layer each provided on opposing surfaces of the protective film; and a silicone-based adhesive layer provided between the base layer and the protective layer so that the second antistatic layer and the third antistatic layer face each other, wherein the silicone-based adhesive layer is in direct contact with the third antistatic layer.
Claims 2-6 would be allowable, because they depend on allowable claim 1.
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, forming a base layer comprising a base film, first antistatic layer and a second antistatic layer each provided on opposing surfaces of the base film; forming a protective layer comprising a protective film, and a third antistatic layer and a fourth antistatic layer each provided on opposing surfaces of the protective film; and bonding the base layer and the protective layer by a silicone-based adhesive layer, wherein the second antistatic layer and the third antistatic layer face each other; and the silicone-based adhesive layer is in direct contact with the third antistatic layer.
Claims 12-14 would be allowable, because they depend on allowable claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895